NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50044

                Plaintiff-Appellee,             D.C. No. 3:18-cr-04116-LAB-1

 v.
                                                MEMORANDUM*
RUBEN NAVARRETE-FELIX,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Ruben Navarrete-Felix appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

being a removed alien found in the United States, in violation of 8 U.S.C. § 1326.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Navarrete-Felix first contends that the district court abused its discretion by

sentencing him in accordance with its blanket policy of imposing longer sentences

on repeat illegal reentry offenders. The record shows that the district court denied

the fast-track reduction and imposed an upward variance based on Navarrete-

Felix’s particular criminal and immigration history, rather than a blanket policy.

Moreover, the above-Guidelines sentence is substantively reasonable in light of the

18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances. See

Gall v. United States, 552 U.S. 38, 51 (2007). The court did not abuse its

discretion in imposing Navarrete-Felix’s sentence. See United States v. Rosales-

Gonzales, 801 F.3d 1177, 1184-85 (9th Cir. 2015).

      Navarrete-Felix also contends that the district court violated Federal Rule of

Criminal Procedure 32 and due process by basing his sentence on unreliable facts

and a policy disagreement with the government’s fast-track policy. We review for

plain error, see United States v. Vanderwerfhorst, 576 F.3d 929, 934 (9th Cir.

2009), and conclude that there is none. The record reflects that Navarrete-Felix

was aware of all the facts relevant to the court’s sentencing determination. See

United States v. Baldrich, 471 F.3d 1110, 1114 (9th Cir. 2006) (describing the

requirements of Rule 32). Moreover, Navarrete-Felix has not shown that his

sentence was demonstrably based on any false or unreliable information or on the

district court’s alleged policy disagreement with the government. See


                                          2                                    19-50044
Vanderwerfhorst, 576 F.3d at 935-36.

      Navarrete-Felix’s unopposed motion for judicial notice is granted.

      AFFIRMED.




                                        3                                  19-50044